DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/3/2022 is acknowledged.
Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22, line 2, recites “a 24”” and should recites “24””.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22, 23, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22, line 1, recites “the length of the induction air handling apparatus”.  However, it is unclear as to what “length” is being referred thereto.  It is unclear if the 
The term “about” in claim 22 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination “about 24”” will be considered - - 24” - - .
Claim 23, line 1, recites “the length of the induction air handling apparatus”.  However, it is unclear as to what “length” is being referred thereto.  For purposes of examination “the length” will be considered - - a length - - .	
The term “about” in claim 23 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination “ between about 18" to 54" ” will be considered - - between about 18" to 54" - - .
Claim 28, line 2, recites “the temperature”.  However, it is unclear as to what “temperature” is being referred thereto.  For purposes of examination “the temperature” will be considered - - a temperature - - .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-12, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 6,623,353) in view of Petrovic (US 2006/0211365).
	Per claim 1, Akhtar teaches an induction air handling apparatus comprising: a radiator section (76); an elongate air mixing chamber (38), having an air outlet (58) at one end of the air mixing chamber and a return air inlet (60) configured to permit return air to flow over the radiator section and into the air mixing chamber; an air plenum (118) extending along one end of the air mixing chamber and having a first wall (118) forming a partition between the air plenum and the air mixing chamber having an air inlet (46) disposed at one end thereof and a plurality of openings (openings to accommodate 50) through the first wall; and a plurality of air nozzles (50) extending into the air mixing chamber, each nozzle of the plurality of air nozzles having an inlet in fluid communication with the air plenum through a corresponding opening of the plurality of 
	However, Petrovic teaches an induction air handling apparatus wherein a plurality of air nozzles (14) are rigidly connected to a first wall (bottom wall of 11 as shown in figure 4 of Petrovic) of an air plenum (11) for reducing noise in the induction air handling apparatus (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of nozzles rigidly connected to a first wall of an air plenum, as taught by Petrovic in the invention of Akhtar, in order to advantageously reduce noise in the air induction handling apparatus (para. 0012).
Regarding the recitations “ the air plenum being formed by extrusion,” “a plurality of openings machined through the first wall,” and “the plurality of air nozzles are formed by machining”, the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art 
Per claim 9, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches the air plenum but fails to explicitly teach the air plenum is made of metal.  However, the examiner takes OFFICIAL NOTICE that it is old and well known to form plenums out of metal for high strength and durability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the air plenum from metal in order to advantageously provide a high strength and durable air plenum.
	Regarding the metal being “extruded”, the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art of Akhtar, as modified, the claim is unpatentable even though the prior product was made by a different process.
	Per claim 10, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Akhtar, as modified, teaches the air plenum but fails to explicitly teach the air plenum is made of aluminum.  However, the examiner takes OFFICIAL NOTICE that it is old and well known to form plenums out of aluminum for high strength and durability as well as low weight and wide availability.  Therefore it 
	Per claim 11, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches a radiator cap (see annotated figure below of figure 8 of Akhtar).

    PNG
    media_image1.png
    445
    692
    media_image1.png
    Greyscale


	Regarding the radiator cap being “formed by extrusion”, the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
	Per claim 12, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein the air plenum further comprises a flow balancing plate (100) configured to optionally block at least a portion of at least one of the plurality of openings.
	Per claim 21, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, wherein the air outlet (58) at one end of the air mixing chamber runs along a bottom edge of the air mixing chamber (see figure 1 showing 58 at the bottom edge of 38).
	Per claim 22, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein a length of the induction air handling apparatus is 24" (col. 5, line 36).
	Per claim 23, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein a length of the induction air handling apparatus is between 18" to 54" (col 5, line 36).
Per claim 24, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein the air nozzles are arranged in two rows along the length of the induction air handling apparatus (see figure 6).
	Per claim 25, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein the induction air handling apparatus has a header air nozzle on each end of the induction air handling apparatus (i.e. see annotated figure below of figure 8 of Akhtar and see figure 6), with pairs of nozzles spaced for the remaining length but fails to explicitly teach the nozzles are 2” and the pairs are spaced 2” apart.
However, one skilled in the art would know that the spacing of the nozzles would determine the amount of airflow through the radiator.  Therefore the spacing of the nozzles is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the nozzle spacing is adjusted the airflow through the radiator will be adjusted.  Therefore, since the general conditions of the claim, i.e. the nozzles being spaced along the nozzle header in pairs was disclosed in the prior art by Akhtar, as modified, it is not inventive to discover the optimum workable value of the nozzle spacing by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the nozzle spacing disclosed by Akhtar, as modified, having a 2" header air nozzle and the pairs of nozzles spaced every 2”. 



    PNG
    media_image2.png
    555
    783
    media_image2.png
    Greyscale
 

	Per claim 26, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches the plurality of air nozzles (50).
	Regarding the air nozzles being “machined using a CNC Swiss lathe to machine the plurality of air nozzles”, the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
	Per claim 27, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein the induction air handling apparatus is configured for mounting either near the ceiling or near the floor of a room (see figure 1).
	Per claim 28, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches wherein the induction air apparatus is fitted with a local control (100) so that the temperature may be separately adjusted for the induction air handling apparatus (to clarify, 100 controls the amount of conditioned air flow and thus the amount of conditioned air, and thus the temperature).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 6,623,353) in view of Petrovic (US 2006/0211365) as applied to the claims above and further in view of De Larminat et al. (US 2010/0242533).
	Per claim 2, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches the plurality of openings engaging the plurality of nozzles but fails to explicitly teach 
wherein each opening of the plurality of openings has internal threads formed on a surface thereof, each nozzle of the plurality of nozzles has external threads formed adjacent the inlet thereof, and configured to engage with the internal threads, and 
	However, it is old and well known to thread nozzles into a wall. For example, De Larminat teaches a cooling system wherein an opening has internal thread on a surface thereof (inside of 158), and a nozzle (81) has external threads formed adjacent thereof, and configured to engage with the internal threads, and wherein the nozzle is rigidly connected to a first wall (wall of 156) by engaging the external threads with the internal threads (see figure 9a) for selectively installing and removing the nozzles from the wall (para. 0060).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an opening having internal thread on a surface thereof, and a nozzle having external threads formed adjacent thereof, and configured to engage with the internal threads, and wherein the nozzle is rigidly connected to a first wall by engaging the external threads with the internal threads, as taught by De Larminat in the invention of Akhtar, as modified, in order to advantageously allow for selectively installing and removing the nozzles from the wall (para. 0060), thereby allowing for repair and replacement of the nozzles. 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 6,623,353) in view of Petrovic (US 2006/0211365) as applied to the claims above and further in view of Luxton et al. (6,004,204).
	Per claim 3, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches each nozzle of the plurality of nozzles has a bore extending between and inlet and an outlet thereof (i.e. 
	When the Luxton nozzle having the tapered bore is combined with each nozzle of the plurality of nozzles having the bore extending between and inlet and an outlet thereof, the result is wherein each nozzle of the plurality of nozzles has a tapered bore extending between the inlet and the outlet thereof.
Per claim 4, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Akhtar, as modified, teaches the tapered bore but fails to explicitly teach wherein the tapered bore is tapered between 1˚ and 10˚.  	However, one skilled in the art would know that angle of the nozzle determines the flowrate of fluid through the nozzle.  Therefore angle taper is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the angle of the taper is adjusted the flowrate of the fluid is adjusted.  Therefore, since the general conditions of the claim, i.e. the tapered bore was disclosed in the prior art by Akhtar, as modified, it is not inventive to discover the optimum workable value of angle of the taper by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made 
Per claim 5, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Akhtar, as modified, teaches the tapered bore but fails to explicitly teach wherein the tapered bore is tapered 3°.  	However, one skilled in the art would know that angle of the nozzle determines the flowrate of fluid through the nozzle.  Therefore angle taper is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the angle of the taper is adjusted the flowrate of the fluid is adjusted.  Therefore, since the general conditions of the claim, i.e. the tapered bore was disclosed in the prior art by Akhtar, as modified, it is not inventive to discover the optimum workable value of angle of the taper by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tapered bore disclosed by Akhtar, as modified, having a taper of 3°.
	Per claim 6,  Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Akhtar, as modified, teaches each nozzle of the plurality of nozzles has channel extending between the inlet and the outlet thereof (i.e. there is inherently a channel for the fluid to flow between the inlet and the outlet of the nozzle) but fails to explicitly teach the inlet is wider than the outlet, and the channel includes no straight bore. 
However, Luxton teaches a nozzle (10) wherein an inlet is wider than an outlet (see figure 2) and a channel includes no straight bore (see figure 2) for promoting efficient mixing of fluids (col. 5, lines 54-55).  Therefore it would have been obvious to one .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 6,623,353) in view of Petrovic (US 2006/0211365) and Luxton et al. (6,004,204) as applied to the claims above and further in view of Bulushev (WO 2020/214060).
	Per claim 7, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Akhtar, as modified, teaches the channel but fails to explicitly teach  the channel conforms to a Vitoshinksy profile.  However, Bulushev teaches using a Vitoshinky profile (“Vitoshinsky contour”, pg. 6, last para. of the English Translation) for enhanced nozzle effect (pg. 6, last para. of the English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a Vitoshinsky profile , as taught by Bulushev in the invention of Akhtar, as modified, in order to advantageously provided enhanced nozzle effect (pg. 6, last para. of the English Translation).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US 6,623,353) in view of Petrovic (US 2006/0211365) and Luxton et al. (6,004,204) as applied to the claims above and further in view of Rival et al. (US 2020/0348329).
	Per claim 8, Akhtar, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Akhtar, as modified, teaches the channel but fails to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763